Exhibit 5.1 140 Scott Drive Menlo Park, California 94025 Tel: +1.650.328.4600 Fax: +1.650.463.2600 www.lw.com June30, 2010 A.P. Pharma, Inc. 123 Saginaw Drive Redwood City, CA 94063 Re: A.P. Pharma, Inc. Ladies and Gentlemen: We have acted as special counsel to A.P. Pharma, Inc., a Delaware corporation (the “Company”), in connection with the resale from time to time by the selling stockholders of up to 421,926 shares (the “Shares”) of the Company’s common stock, par value $0.01 per share (the “Common Stock”), and 3,977,270 shares of Common Stock (the “Warrant Shares”) upon exercise of warrants held by the selling stockholders (the “Warrants”). The Shares and the Warrant Shares are included in a registration statement on Form S–3 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on June30, 2010 (the “Registration Statement”). This opinion is being furnished in connection with the requirements of Item601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or related prospectus (the “Prospectus”), other than as expressly stated herein with respect to the issue of the Shares and Warrant Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter. With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to General Corporation Law of the State of Delaware, and we express no opinion with respect to any other laws. Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, (a) the issue and sale of the Shares have been duly authorized by all necessary corporate action of the Company, and the Shares are validly issued, fully paid and nonassessable, and (b)the issue and sale of the Warrant Shares have been duly authorized by all necessary corporate action of the Company, and upon issuance, delivery and payment therefore in the manner contemplated by the Registration Statement and the Warrants, will be validly issued, fully paid and non-assessable. This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Act. We consent to your filing this opinion as an exhibit to the Registration Statement and to the reference to our firm in the Prospectus under the heading “Validity of the Securities.” In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Latham& Watkins LLP
